DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2021 and 1/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Anderson(US 5,031,069).
Claims 8, 9, 12 and 13; Anderson discloses a power conversion device comprising a main circuit wire (30, 31) for connecting a main circuit component (32, 33, 41, 39, 42, 40, load, etc.) and a plurality of switching elements (37, 38) so as to configure a main circuit, and a control wire (35, 36) for connecting the plurality of switching elements and a control circuit (62) for controlling driving of the plurality of switching elements (37, 38), the main circuit wire and the control wire being wired on a single substrate (fig. 6), wherein the main circuit wire includes a first main circuit wire (30) and a second main circuit wire (31) wired so as to be separated from each other on the substrate, the control wire (35, 36) is wired between the first main circuit wire (30) and the second main circuit wire (31) on the substrate, and the first main circuit wire and the second main circuit wire are connected via a main circuit wire connecting part (44; dc link capacitor) placed so as to be separated from the control wire in a thickness direction of the substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Usui (US 8,411,466).
Anderson discloses the claimed subject matter in regards to claims 12 and 13 supra, except for the main circuit component includes a reactor or a transformer.
Usui teach that it is known in the art to connect a half bridge circuit to a transformer to provide an isolated DC/DC converter.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Anderson to include a transformer in order to provide an isolated DC/DC converter as taught by Usui.

Allowable Subject Matter
Claims 10, 11, 14-19 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 10, 11, 14, 15, 18, 19 and 22-27; prior art fails to disclosed or suggest, inter alia, a grounded plate-shaped metal member is placed between the main circuit wire connecting part and the substrate.
Claim 16; prior art fails to disclosed or suggest, inter alia, terminals for connecting the main circuit component, and the first main circuit wire and the second main circuit wire, are composed of first divided terminals connected to the main circuit component, second divided terminals connected to the first main circuit wire and the second main circuit wire, and conductive intermediate members for electrically connecting the first divided terminals and the second divided terminals, and connecting positions between the second divided terminals and the intermediate members are placed on the outer sides of connecting positions between the first divided terminals and the intermediate members.
Claim 17; prior art fails to disclosed or suggest, inter alia, terminals for connecting the main circuit component, and the first main circuit wire and the second main circuit wire, are composed of first divided terminals connected to the main circuit component, second divided terminals connected to the first main circuit wire and the second main circuit wire, and conductive intermediate members for electrically connecting the first divided terminals and the second divided terminals, and connecting positions between the second divided terminals and the intermediate members are placed on the outer sides of connecting positions between the first divided terminals and the intermediate members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,816,984 Porst et al. disclose a bridge arm configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                      5/07/2022